Citation Nr: 1234885	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  12-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from March 1941 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the New Orleans, Louisiana, regional office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's sole service connected disability is his bilateral hearing loss, which is evaluated as 60 percent disabling. 

2.  The preponderance of the evidence indicates that the Veteran's hearing loss does not preclude him from holding gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5107(b) (West 2002); C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with a letter in June 2010 that contained all of the notification required by 38 C.F.R. § 3.159 regarding what is required to substantiate a claim for TDIU, what evidence would be obtained by VA, and what evidence it would be the Veteran's responsibility to obtain, as is required by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  Private medical records and VA treatment records have been obtained.  The Veteran was afforded a VA examination of his only service connected disability, and the examiner provided an opinion regarding the Veteran's employability.  The Veteran declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

TDIU

The Veteran contends that his service connected bilateral hearing loss precludes him from holding gainful employment.  He argues that he was terminated from his last job as a result of this disability.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for bilateral hearing loss was established in a January 2009 rating decision.  A 60 percent evaluation was assigned for this disability.  This is the Veteran's only service connected disability.  Therefore, as he has a single service connected disability ratable at 60 percent disabling, he meets the threshold scheduler requirement for consideration for TDIU.  

As the Veteran meets the schedular requirement for consideration for TDIU, the only other matter for consideration is whether or not the Veteran's service connected hearing loss precludes him from gainful employment.  The Veteran's education and occupational experience may be considered.  However, by regulation his advancing age may not be considered in determining whether or not he is employable.  38 C.F.R. § 4.19. 

In an April 2008 private hearing examination, the examiner stated that the Veteran was able to drive a car and travel with the use of binaural hearing amplification.  He was also able to walk, care for the needs of nature, feed himself, dress himself, get out of bed and remain out of bed all day, and get out of doors.  The examiner added that the Veteran would be unable to hear safety alerting systems such as a smoke alarm, phone, or doorbell without hearing aids.  He would also have difficulty locating the source of a sound due to hearing loss asymmetry. 

At an additional April 2008 physical examination, the Veteran was noted to present with a moderate loss of hearing involving the left ear.  The loss began gradually one year ago and may have been related to fluid in the ear.  On examination, the Veteran was able to communicate normally, with a normal voice quality.  He was able to hear conversational tones. 


A November 2008 VA hearing examination found that the Veteran had a severe to profound sensorineural hearing loss for the right ear and a moderately severe hearing loss for the left ear. 

In the Veteran's initial claim for TDIU that was submitted in May 2009, he claimed that his service connected hearing loss prevented him from securing or following a substantially gainful occupation.  He stated that he had last worked full time in 1980 as a Quality Control Manager.  He had become too disabled to work in 1999.  

A statement from a former employer of the Veteran was received in August 2009.  He stated that the Veteran had been employed as a contract delivery person for his company, which entailed picking up and delivering parts to various customers.  He drove a company truck and worked from 1990 to 1998, at which time his services were terminated due to extreme hearing loss.  The employer explained that the Veteran was unable to use the company cell phone due to his hearing loss, which prevented him from calling the head office to determine if there were any more deliveries or pick-ups to be made in a certain area before returning.  This would cost the company time and money because it would then be required to send a second delivery person to the vicinity from which the Veteran had just left.  There was also a concern that the Veteran's hearing loss might impair the safety of his driving.  A VA Form 21-4192 accompanied this statement, and noted that the Veteran had worked from 8 to 10 hours each week making these deliveries.  He was terminated due to hearing impairment and safety issues. 

The Veteran underwent another VA examination of his hearing in November 2009.  In a December 2009 report of this examination, the Veteran was noted to have bilateral mixed hearing loss.  The right ear had severe to profound hearing loss and the hearing loss was moderately severe to profound in the left ear.  The examiner opined that hearing loss, in and of itself, did not preclude an individual from obtaining gainful employment.  The Veteran's hearing loss would have a significant impact on his ability to understand speech even with proper amplification.  He would do best with work that did not rely on communication as his main job performance measurement.  Work conditions with minimal noise were recommended.  

In a June 2010 VA Form 21-8940, the Veteran stated that he had worked as a Quality Control Manager at a company that printed business forms from 1959 to 1980.  

In a VA Form 9 received in July 2012, the Veteran argues that he is unemployable due to his age and hearing loss.  

After careful consideration of the Veteran's contentions and the evidence, the Board is unable to find that he is precluded from gainful employment solely due to his service connected hearing loss.  

Initially, the Board notes that the Veteran is currently 94 years old, and his July 2012 statement indicates that his unemployability is due in part to his age.  However, the Board is precluded from considering the Veteran's advancing age when determining whether or not he is employable.  38 C.F.R. § 4.19.  The only question for consideration is whether or not his service connected hearing loss renders him unemployable.  The preponderance of the evidence indicates that it does not.  

In support of his claim, the Veteran has submitted a statement from a former employer where the Veteran worked for several years on a part time basis.  This employer states that the Veteran was terminated due to the fact that his hearing loss prevented him from talking on a cell phone.  The Board finds that this statement is credible and consistent with the Veteran's disability.  

However, the November 2009 VA examiner found that the Veteran's hearing loss in and of itself does not render him unemployable.  The examiner concedes that the hearing loss would have a significant impact on the Veteran's employability.  Indeed, this is reflected by the 60 percent disability evaluation that is currently assigned.  However, the examiner stated that the Veteran would still be able to work at a position that did not rely on communication as his main job performance measurement.  Furthermore, the April 2008 private examiner stated that the Veteran was able to communicate normally with a normal voice quality, and was able to hear conversational tones.  The Board observes that not every job requires the ability to talk on the telephone, and as is apparent from the statements of the April 2008 and November 2009 examiners, the Veteran remains able to be gainfully employed in a position that requires only normal conversational skills.  Therefore, the preponderance of the evidence is against a finding that the Veteran's service connected hearing loss precludes gainful employment, and entitlement to a TDIU is not warranted.  


ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


